Citation Nr: 1746456	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  08-35 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to in-service exposure to herbicide agents.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service exposure to herbicide agents.



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

In September 2015, the Board issued a decision denying the Veteran's claims for entitlement to service connection for prostate cancer and diabetes mellitus, type II.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2017 Memorandum Decision, the Court vacated the Board's September 2015 decision and remanded the claims to the Board for additional consideration consistent with the decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicide agents while working guard duty near runways, performing guard duty on ammunition dumps, and picking up drums which sometimes resulted in chemicals spilling on him at Camp Friendship on the Korat Air Force Base where he was stationed in Thailand.  He alleges that the ammunition dump and parts of the flight line were located near the perimeter of the Korat Air Force Base where tactical herbicides were used.  He argues that an April 2015 United States Army and Joint Services Records Research Center (JSRRC) response which failed to corroborate his reported herbicide exposure did not properly consider all available evidence which may have substantiated his statements, such as morning reports which were filled out to reflect changes in duty status for personnel and sometimes included a record of events or Department of Defense (DOD) maps of the Korat Air Force Base which would have showed the areas that were near the perimeter of the base and could have confirmed whether the Veteran's duties placed him near the perimeter.

In a March 2017 Memorandum Decision, the Court found that the Board failed to provide sufficient explanation for its conclusion that VA satisfied its duty to assist.  Specifically, the Court observed that, although VA requested that the JSRRC conduct a search to corroborate the Veteran's assertions that he was exposed to herbicide agents while performing his duties along the perimeter of the Korat Air Force Base in Thailand, the Board did not explain its conclusion that the information that the JSRRC reviewed was adequate to satisfy VA's duty to assist and that further attempts to obtain additional information would be futile.  

Review of the record reflects that, in March 2015, the RO sent a request for verification of the Veteran's reported in-service exposure to herbicide agents to the JSRRC.  In April 2015, the JSRRC advised that it reviewed the 1964 unit history of the Veteran's company which confirmed that the unit was located at Camp Friendship, Korat, Thailand.  However, the history did not mention any personnel working the flight lines, delivering supplies, or driving military vehicles that were exposed to Agent Orange.  The JSRRC response also noted that there was no documentation that Agent Orange or tactical herbicides were sprayed, tested, or stored on the base.  However, the JSRRC acknowledged a 1973 DOD report contains evidence that, to remove foliage that provided cover for enemy forces, herbicides were used on the fenced-in perimeters of military bases in Thailand.  VA determined that these herbicides may have been "tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides."

In light of the above, the RO should contact the JSRRC and request supplemental verification to corroborate the Veteran's assertions.  The RO should request that the JSRRC review any evidence which may be pertinent to verifying the Veteran's reported in-service exposure to herbicide agents, to include morning reports and DOD maps of the Korat Air Force Base to determine whether the Veteran's reported duties placed him sufficiently close to the perimeter of the base to expose him to any herbicide agents which were used in those areas.  Any additional information considered by the JSRRC should be documented in its response.  If the JSRRC does not have access to the identified morning reports, DOD maps, or other pertinent information which may corroborate the Veteran's assertions, the RO should contact the appropriate custodian of such information and request review of the identified evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims to the JSRRC for research and verification of exposure to herbicides, to include whether morning reports during the Veteran's period of service document changes in duty status or exposure to herbicide agents as well as DOD maps of the Korat Air Force Base to assess whether the Veteran's duties placed him near the perimeter.  The request should be accompanied by a copy of the Veteran's DD 214 and personnel records as well as a copy of the Veteran's lay statements describing his duties.  The RO must submit multiple 60-day search requests if the Veteran cannot narrow the time period to 60 days.  

If the JSRRC does not have access to the identified morning reports, DOD maps, or other pertinent information which may corroborate the Veteran's assertions, the RO should contact the appropriate custodian of such information to obtain the identified evidence.

All attempts to verify such exposure and responses received should be documented in the electronic record.

2.  Thereafter, and following the completion of any other development deemed necessary in light of the above, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




